               Case 3:19-cr-00372-EMC Document 26 Filed 10/27/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CYNTHIA FREY (DCBN 475889)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          cynthia.frey@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) NO. CR 19-0372 EMC
                                                       )
14           Plaintiff,                                ) STIPULATION TO CONTINUE AND EXCLUDE
                                                       ) TIME AND [PROPOSED] ORDER
15      v.                                             )
                                                       )
16   ANTHONY TYLER NASHATKA,                           )
                                                       )
17           Defendant.                                )
                                                       )
18
19           At the last appearance on this matter on August 26, 2020, this Court set the matter over for a
20 further status conference on October 28, 2020. Time was excluded under the Speedy Trial Act due to

21 the complexity of the case, and for effective preparation of counsel until October 28, 2020. The parties

22 are finalizing a global resolution of the matter and require additional time. As such the parties are

23 requesting that this matter be continued to December 9, 2020, after consulting with the Courtroom

24 Deputy as to this Court’s availability.

25           The parties also agree that it is appropriate to exclude time under the Speedy Trial Act due to the
26 significant amount of discovery produced and the complexity of the case. For the above-stated reasons

27 and as further stated on the record at the status conference, the parties stipulate and agree that excluding

28 time until December 9, 2020 will allow for the effective preparation of counsel, particularly given the

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0372 EMC                                                                     v. 7/10/2018
              Case 3:19-cr-00372-EMC Document 26 Filed 10/27/20 Page 2 of 3




 1 complex nature of this case. See 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv). The parties further stipulate

 2 and agree that the ends of justice served by excluding the time from August 26, 2020 through December

 3 9, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public and the

 4 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 6 counsel for the defendant to file this stipulation and proposed order.

 7

 8          IT IS SO STIPULATED.

 9

10 DATED: 10/27/20                                                /s/                  ___
                                                         CYNTHIA FREY
11                                                       Assistant United States Attorney

12
     DATED: 10/27/20                                              /s/               ___
13                                                       JAY LEIDERMAN
                                                         Counsel for Defendant Anthony Tyler Nashatka
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0372 EMC                                                                  v. 7/10/2018
              Case 3:19-cr-00372-EMC Document 26 Filed 10/27/20 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on and for good cause shown, the Court hereby orders that the above-captioned matter be

 4 continued to December 9, 2020 at 2:30 p.m.

 5          The Court further finds that failing to exclude the time from August 26, 2020 through December

 6 9, 2020 would unreasonably deny defense counsel and the defendant the reasonable time necessary for

 7 effective preparation, taking into account the exercise of due diligence and the complexity of the case.

 8 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv). The Court further finds that the ends of justice served by

 9 excluding the time from August 26, 2020 through December 9, 2020 from computation under the

10 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial.

11          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

12 August 26, 2020 through December 9, 2020 shall be excluded from computation under the Speedy Trial

13 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(ii) and (iv).

14          IT IS SO ORDERED.

15
           October 27, 2020
16 DATED: ___________________                                     ________           ___________________
                                                                  HONORABLE EDWARD M.CHEN
17                                                                United States District Judge

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0372 EMC                                                                     v. 7/10/2018
